SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1125
KA 13-00624
PRESENT: CENTRA, J.P., FAHEY, SCONIERS, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

SHARON L. FRYSINGER, DEFENDANT-APPELLANT.


RICHARD C. ROXIN, CANANDAIGUA, FOR DEFENDANT-APPELLANT.

BROOKS T. BAKER, DISTRICT ATTORNEY, BATH (JAMES P. MILLER OF COUNSEL),
FOR RESPONDENT.


     Appeal from a judgment of the Steuben County Court (Peter C.
Bradstreet, J.), rendered October 19, 2012. The judgment convicted
defendant, upon her plea of guilty, of unlawfully dealing with a child
in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously reversed on the law, the plea and the waiver of indictment
are vacated, and the matter is remitted to Steuben County Court for
further proceedings.

     Memorandum: Defendant appeals from a judgment convicting her
upon her plea of guilty of unlawfully dealing with a child in the
first degree (Penal Law § 260.20 [2]). As we concluded on the appeal
of defendant’s husband and codefendant (People v Frysinger, 111 AD3d
1397), County Court erred in denying defendant’s motion to vacate her
guilty plea insofar as it challenged the factual sufficiency of the
plea allocution (see People v Lopez, 71 NY2d 662, 665). “Defendant
was expressly charged with the act of providing alcoholic beverages to
persons under 21 years of age, but during the brief factual colloquy
at the plea proceeding [s]he never admitted that [s]he provided
alcohol” (Frysinger, 111 AD3d at 1398). In view of our decision, we
do not address defendant’s remaining contentions.




Entered:   November 14, 2014                       Frances E. Cafarell
                                                   Clerk of the Court